      CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                         Case No. 19‐CR‐272 (NEB/TNL)

                     Plaintiff,

 v.                                                  ORDER ON REPORT AND
                                                      RECOMMENDATION
 SEQUANA CIGOLO (1) and JASON
 LYNNDROTTI WINSTON (2),

                     Defendant.



       This matter is before the Court on the objections of defendants Sequana Cigolo and

Jason Lynndrotti Winston to the April 27, 2020 Report and Recommendation (“R&R”) of

United States Magistrate Judge Tony N. Leung (ECF Nos. 68, 70, 71.) Judge Leung

recommends denying the motions. (ECF Nos. 33, 34, 42.) The Court has conducted a de

novo review. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b); D. Minn. LR 72.2. Based on

that review, the Court accepts the R&R.

                                      ANALYSIS

       The undisputed facts are set forth in the R&R and are incorporated by reference.

Both defendants argue that their statements should be suppressed. Winston also argues




                                            1
     CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 2 of 17




that evidence found at his apartment should be suppressed. The Court addresses each

argument in turn.

I.     Suppression of Statements

       Cigolo and Winston argue the statements they made to the officers were the

product of unlawful custodial interrogations, and because they were not advised of their

Miranda rights prior to making the statements, the statements must be suppressed. As all

parties agree, the R&R identified the relevant factors to determine when an interrogation

is custodial. Those well‐established factors are:

           (1) Whether the suspect was informed at the time of questioning that the
           questioning was voluntary, that the suspect was free to leave or request
           the officer to do so, or that the suspect was not considered under arrest;
           (2) whether the suspect possessed unrestrained freedom of movement
           during questioning; (3) whether the suspect initiated contact with
           authorities or voluntarily acquiesced to official requests to respond to
           questions; (4) whether strong arm tactics or deceptive stratagems were
           employed during questioning; (5) whether the atmosphere of the
           questioning was police dominated; or, (6) whether the suspect was
           placed under arrest at the termination of questioning.

United States v. Griffin, 922 F.2d 1343, 1349 (8th Cir. 1990). If after considering the factors,

a court determines that the interview was custodial and that the defendant was not

informed of his or her Miranda rights, then the statements were obtained in violation of

the Fifth Amendment and must be suppressed. United States v. Sanchez, 676 F.3d 627, 630

(8th Cir. 2012). Here, the R&R found that neither Cigolo nor Winston were subject to

unlawful custodial interviews when they made the challenged statements and that the



                                               2
     CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 3 of 17




statements need not be suppressed. After reviewing the record, the Court agrees.

          A. Cigolo Interview

       On September 24, 2019, five police officers interviewed Cigolo for approximately

90 minutes about the shooting of her brother and two other shootings in Chicago. (R&R

at 3–4; see generally Gov. Ex. 1.) Sergeant Lepinski, one of the five officers, recorded the

conversation, but did not tell Cigolo he was doing so. (R&R at 5 (citing Tr.1 at 23‐24).) The

interview occurred in Cigolo’s home. The officers were in plain clothes but likely had

their service weapons, some of which may have been visible. (R&R at 4.)

       As to the first Griffin factor, the R&R found that Cigolo knew she did not have to

speak to officers and that the officers repeatedly told her the conversation was voluntary.

(R&R at 21–22.) Cigolo argues this was in error because the officers told her they wanted

to discuss her brother’s shooting and did not tell her that they were investigating her for

a crime. This argument misses the aim of the first factor, which does not look at the intent

of the officers in initiating the interview. Rather, it focuses on whether the defendant was

informed of the voluntary nature of the interview, her ability to terminate the interview,

and whether she was considered under arrest. Griffin, 922 F.2d at 1349. All of those

elements are satisfied here. As the R&R noted, Cigolo was informed multiple times

throughout the interview that she was not under arrest and the interview was voluntary.


1The transcript of the hearing on the motions is found on the docket at ECF Nos. 62 and
63. Because the transcript is consecutively paginated, the Court refers to the transcript
page numbers rather than to the specific docket numbers.
                                             3
     CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 4 of 17




(R&R at 21–22.) Indeed, when Cigolo suggested the interview was not voluntary, the

officers clarified that she felt compelled to cooperate with them because she wanted to

help her family, not because she believed the officers were requiring her to participate in

the interview. (Id. at 6, 21.) Further, Sargent Lepinski testified that when he initiated the

interview, Cigolo was not a suspect, and thus the officers could not have told her as much.

(Tr. at 40.) The Court thus concludes that the first factor weighs in favor of finding the

interview noncustodial.

       As to the second factor, Cigolo argues that a reasonable person would not believe

she had unrestrained freedom. When assessing this factor, the Court looks at whether a

defendant was prevented from moving in any way or whether the officer’s placement

during the interview amounted to a threat or intimidation. United States v. Laurita, 821

F.3d 1020, 1025 (8th Cir. 2016) (analyzing whether defendant was prevented from

moving); United States v. Hammerschmidt, No. 15‐CV‐86(1) (DSD/JSM), 2015 WL 5313513,

at *2 (D. Minn. Sept. 9, 2015) (analyzing whether agent’s position during the interview

was “tantamount to a non‐verbal threat or physical intimidation” when defendant did

not request to move). Here, Cigolo does not assert that she requested or was prevented

from moving; rather, she argues that she was intimidated by the five officers sitting in a

circle in her living room. She provides no argument about how the seated officers’

placement amounted to a threat or intimidation. Without more, the Court cannot

conclude that Cigolo was deprived of her freedom of movement due to the officers’


                                             4
     CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 5 of 17




placement. See United States v. Ollie, 442 F.3d 1135, 1138 (8th Cir. 2006) (“Because the

record is thin, we believe that it is impossible to determine if [the defendant] retained his

freedom of movement throughout the questioning.”) Thus, this factor does not weigh in

favor of finding a custodial interview.

       As to the third factor, the R&R found that Cigolo voluntarily acquiesced to the

request for an interview. Cigolo objects, arguing that Sergeant Lipinski used Cigolo’s

trust and her belief that she had to cooperate to help her brother to obtain her consent to

the interview. Where, as here, law enforcement initiates contact with an interviewee, a

court considers whether the defendant voluntarily acquiesced to the interview. United

States v. Axsom, 289 F.3d 496, 501 (8th Cir. 2002) (indicating the third prong is disjunctive).

Where the interview is “conversational and nice,” and the defendant seems to be

willingly reciprocating, courts find that the defendant voluntarily acquiesced to the

interview. Laurita, 821 F.3d at 1025. The Court has reviewed the recording of the interview

and concludes that the officers and Cigolo were conversational and pleasant throughout

the interview. Further, when Cigolo told officers she felt she had to cooperate to help her

brother, the officers clarified that while she may want to comply to help her brother, they

were not compelling her. (Gov. Ex. 1 at 8:46–9:24.) As such, Cigolo’s participation in the

interview was voluntary and this factor does not weigh in her favor.

       As to the fourth factor, the R&R found that it weighed in favor of a non‐custodial

setting because deceptive tactics are only relevant if they impact a reasonable person’s


                                              5
     CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 6 of 17




perception of her ability to end the interview, and no such tactics impacted Cigolo’s

perception of her ability to end the interview. See Laurita, 821 F.3d at 1026 (“The use of

deception is irrelevant unless it relates to a reasonable person’s perception of his freedom

to depart.”). Cigolo objects, arguing that Lipinski’s recording of the interview without

telling her was a deceptive tactic meant to elicit a confession, and if she had known her

statements could have been used later, she would have terminated the interview. Cigolo

provides no support for this proposition, and the Court cannot find any. But, assuming

that the surreptitious use of a recording device was a deceptive tactic, the record does not

support Cigolo’s claim that Lepinski recorded the conversation with the intent to elicit a

confession. Lepinski testified that it is his practice to record conversations to accurately

capture the information conveyed and that he followed the practice in his conversation

with Cigolo. (Tr. at 23:14–24:4.) There is nothing to suggest that he recorded the

conversation with the intent to elicit a confession; in fact, the record reflects the opposite:

Lepinski testified that when he initiated the interview and when he began recording he

did not consider Cigolo a suspect in any crime. (Tr. 16:9–11.) Further, with or without the

recording, Lepinski would have been able to testify about the interview with Cigolo. As

such, the fourth factor weighs in favor of finding a non‐custodial interview.

       As to the fifth factor, the R&R concluded that the interview was not police‐

dominated to a degree that would make the interview custodial. Cigolo argues that this

factor weighs heavily in her favor because there were five officers in her home when only


                                              6
     CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 7 of 17




one was necessary, and to hold otherwise would suggest that a custodial interview in a

defendant’s home “is all but impossible.” (ECF No. 70 at 7.) The Court agrees that five

officers interviewing a person in her home certainly could have a tone of police

domination. But the Court must consider the entire context of the questioning, including

the place and length of interrogation. Griffin, 922 F.2d at 1353. Casual conversations

between a defendant and law enforcement in the defendant’s home do not establish a

police‐dominated atmosphere. Laurita, 821 F.3d at 1027; see also Axsom, 289 F.3d at 502

(“When a suspect is interrogated in the comfort and familiarity of his home, a court is less

likely to find the circumstances custodial.”). Here, after listening to the entire ninety‐

minute conversation between Cigolo and the five officers in Cigolo’s home, the Court

does not find that the conversation was police‐dominated. At the start of the interview,

only Sergeant Lepinski and two officers were present, but Cigolo agreed to have the other

two officers present. The interview has a cordial, conversational tone, and does not sound

like the officers are dominating the conversation or the atmosphere. Given all of these

circumstances considered together, this factor does not weigh in favor of a custodial

interview.

       As to the sixth factor, it is undisputed that Cigolo was not arrested at the end of

the interview. The Court finds this factor also weighs in favor of finding the interview

noncustodial.




                                             7
     CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 8 of 17




       The Griffin factors are non‐exhaustive and whether a defendant was in custody

“cannot be resolved merely by counting up the number of factors on each side of the

balance and rendering a decision accordingly.” Czichray, at 827. But in this case, when

considering the factors, the Court concludes that the R&R correctly determined that

Cigolo was not in custody during the September 24, 2019 interview and her statements

need not be suppressed.

          B. Winston Interview

       Later the same evening of September 24, 2019, the same five officers also

interviewed Winston. They came to his apartment unannounced, wearing vests with

“police” emblazoned on them.2 When the officers asked to go inside Winston’s

apartment, Winston asked if he could first have a minute. (R&R at 8–9; Gov. Ex. 2A at

0:05–18.) The police indicated that they would prefer he did not. (R&R at 9; Gov. Ex. 2A

at 0:15–25.) He then let them in. (Gov. Ex. 2A at 0:36–38.) As with Cigolo, Sergeant

Lepinski recorded the conversation. (R&R at 8.) The entire interview lasted

approximately an hour. The officers interviewed both Winston and his fiancée Jennifer

Collier in their living room, and separately interviewed Collier in the bedroom. (See

generally Gov. Exs. 2A, 2B, 3.) At the end of the interview, Winston was not arrested.

Winston moved to suppress the statements arguing they were made during a custodial


2The testimony as to what type of vests the officers were wearing (e.g., soft vests, ballistic
vests, or tactical vests) is inconsistent, but the appearance of the vests is not in dispute,
and it does not appear the type of vest is relevant to the resolution of these motions.
                                              8
     CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 9 of 17




interview without a Miranda warning. The R&R found that when considering the totality

of the circumstances under the Griffin‐factors that the interview was non‐custodial and

the motion should be denied. Specifically, the R&R found that factors 1, 2, 3, 4, and 6

favor finding a non‐custodial setting, and that even if factor 5 did indicate a custodial

interview, this factor alone was not enough to outweigh the other factors. Winston timely

objected to the R&R arguing that it erred in concluding that factors 2, 3, and 5 do not

indicate a custodial interview. (ECF No. 71.) The Court reviews these factors de novo.

      As to the factors 1, 4, and 6, no party has objected to the R&R’s conclusion that

these factors weigh in favor of finding a non‐custodial interview. The Court agrees.

      The R&R concluded that the second factor weighed in favor of a non‐custodial

setting because although the apartment was small, Winston was free to move about.

Winston argues that he had no freedom of movement because he was boxed in on the

couch while surrounded by five officers. Like Cigolo, Winston did not ask to move about

and was not prevented from moving. Thus, like Cigolo, at best this factor is neutral

because it is not possible to assess whether Winston was deprived of his freedom of

movement during the interview. See Ollie, 442 F.3d at 1138 (“Because the record is thin,

we believe that it is impossible to determine if [the defendant] retained his freedom of

movement throughout the questioning.”) Thus, this factor does not weigh in favor of

finding a custodial interview.




                                            9
    CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 10 of 17




      As to the third factor, the R&R found that this factor weighed in favor of finding

the interview non‐custodial because Winston voluntarily acquiesced to officer

questioning. Winston contends that he first attempted to resist the interview when he

asked if the officers “could give him a second” before allowing them into his home, and

again resisted when he declined to allow the officers to search his home. The Court, after

reviewing the audio of the interview, cannot conclude that these two statements amount

to resistance. To the contrary, the statements are consistent with the Eighth Circuit’s

definition of voluntary acquiescence.

      The Eighth Circuit has found that voluntary acquiescence does not mean active

cooperation. See Czichray, 378 F.3d at 829 (citing Webster’s Third New Int’l Dictionary 18

(2002) (“passive assent or submission”); 1 Shorter Oxford English Dictionary 20 (5th ed.

2002) (“Silent or passive assent to, or compliance with, measures or proposals”)). Rather,

when a defendant is friendly and cooperative during the interview, his actions are

sufficient to find the interview non‐custodial under the third factor. See Axsom, 289 F.3d

at 502 (finding historical facts established the presence of the third mitigating factor

where defendant “was extremely friendly and cooperative during the interview”). In

addition, when a defendant is informed of his right to terminate the interview and does

not do so, courts conclude that the defendant voluntarily acquiesced to the questioning.

E.g., Czichray, 378 F.3d at 829 (“Against a backdrop of repeated advice that he was free to

terminate the interview, [defendant’s] decision not to terminate the interview and to


                                            10
    CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 11 of 17




allow the interview to proceed to its closing suggests an exercise of free will, rather than

a restraint to a degree associated with formal arrest.”).

       After reviewing the recording of the interaction, the Court concludes that

Winston’s cooperation with the officers may not amount to active cooperation, but it did

not fall below the standard of voluntary acquiescence. He was generally friendly and

cooperative, including when he allowed the officers into his home after the officers

explained they would prefer that he not close the door before letting them in because they

were concerned for their safety. Winston expressed that he had nothing to hide and for

the officers to “go ahead and ask what you gotta ask.” (Gov. Ex. 2A 7:35–46.) Winston

was also advised that he did not have to talk to the officers. (R&R at 9–10 (citing Gov. Ex.

2A at 1:03–04, 1:31–37).) Winston’s argument that he declined the officers’ request to

search his home cuts in favor of finding voluntary acquiescence because it demonstrates

that he was aware of his legal rights and chose to exercise his right to deny consent to the

search but did not exercise his right to deny consent to the interview. As such, the Court

agrees with the R&R that the third factor indicates a non‐custodial interview.

       Finally, as the R&R noted, and like Cigolo, the fifth factor—whether the interview

was police‐dominated—is the closest issue here. Contrary to Winston’s objection, the

R&R did not conclude that the interview was not police dominated; rather, it concluded

that “even if the atmosphere were police‐dominated, this is not dispositive of whether

Winston was in a custodial setting.” (R&R at 29.)


                                             11
    CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 12 of 17




       “The ultimate question in determining whether a person is in ‘custody’ for the

purposes of Miranda is ‘whether there is a formal arrest or restraint on freedom of

movement of the degree associated with a formal arrest.” Czichray, 378 F.3d at 826. As

noted above, although the Griffin factors guide a court’s analysis, custody cannot be

resolved merely by counting up the number of factors on each side of the balance.” Id. at

827. “Where a suspect is questioned in the familiar surroundings of his home, and

informed several times of his right to terminate the interview at will,” the Eighth Circuit

requires that “strong evidence of restraint on freedom of movement of the degree

associated with a formal arrest is necessary to overcome the natural inference that such

questioning is non‐custodial.” Id. at 830.

       Here, Winston has not provided strong evidence of restraint. The undisputed

record establishes that Winston was in his own home with his fiancée, he was advised he

did not have to speak with the officers and was free to move about the apartment, he was

told the police did not intend to arrest him at that time, and he was not arrested at the

end of the interview. Looking at the totality of the circumstances, even if the interview

was police‐dominated, the Court cannot conclude that the interview was custodial. As

such, the Court overrules Winston’s objections to the R&R’s conclusion that he was not

in custody. See, e.g., Czichray, 378 F.3d at 830 (finding a defendant was not in custody

when the FBI interviewed him for seven hours in his own home where the FBI instructed

him not to use the phone and told him they would “light up his world” if he did not


                                             12
      CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 13 of 17




cooperate with the investigation, but defendant was able to move about his home and

was informed that he could end the interview).

II.    Winston’s Motion to Suppress Evidence

       Winston also moves to suppress the contents of a safe the officers discovered in

his apartment. (ECF No. 33.) The safe was discovered when the officers, including Special

Agent Labno, interviewed Collier separately in the bedroom. (R&R at 12–14.) Labno saw

the safe in the bedroom closet during Collier’s interview. (Id.) Collier told the officers the

safe was empty but locked. (Id. at 15.) The officers went to the living room to ask Winston

about the safe and he agreed to get the key. (Id. at 16.) Winston retrieved the key, but the

safe was not locked and Winston opened it. (Id.) The safe contained a plastic gun case,

black ski mask, trigger lock, and loaded magazine matching the brand of the gun that

Cigolo had purchased. (Id. at 17 (citing Tr. 66:4–67:5, 117:19–21, Gov. Ex. 4 at 1, 2, 3, 4, 5,

9, 10).) The R&R recommends that Winston’s motion to suppress be denied.

       The Fourth Amendment prohibits unreasonable searches and seizures. U.S. Const.

amend. IV; United States v. Rower, 878 F.3d 623, 628 (8th Cir. 2017). And “[w]arrantless

searches inside a home are presumptively unreasonable.” United States v. Quarterman, 877

F.3d 794, 797 (8th Cir. 2017) (citation and quotation marks omitted). But, “[o]bserving

objects in plain view violates no reasonable expectations of privacy.” United States v.

Banks, 514 F.3d 769, 773 (8th Cir. 2008) (citing Horton v. California, 496 U.S. 128, 133 (1990)).




                                               13
     CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 14 of 17




       The plain‐view exception does not extend to when an officer “manipulate[d] the

physical environment within the home with the intent to uncover information.” United

States v. Trower, 285 F. App’x 321, 323 (8th Cir. 2008) (per curiam). It is undisputed that

resolution of this motion to suppress is a matter of credibility on the issue of the officer’s

alleged manipulation of the physical environment. At the motion to suppress hearing,

Collier testified that the closet doors were open but the safe was not visible and that

Labno only saw the safe after opening one of the closet doors wider with his index finger.

(R&R at 16.) Labno, on the other hand, testified that the closet door was ajar, and he could

see the safe through the gap. (Id. at 14.) The R&R found Labno’s testimony more credible

and laid out its reasoning. (Id. at 31–34.) Winston objects to this credibility finding. The

parties agree that if the Court were to find Collier’s testimony credible then the discovery

of the safe would be a violation of the Fourth Amendment, but if the Court were to credit

Labno, there would be no violation.

       Where a party objects to an R&R’s credibility determination, a court must conduct

a de novo review and make its own credibility determination. United States v. Jackson‐Bey,

No. 17‐CR‐152(JNE/HB) (1), 2018 WL 2305673, at *1 n.2 (D. Minn. May 21, 2018) (collecting

cases). After reviewing the transcript of the hearing, the recording of Collier’s interview,

photos and other evidence, the Court concludes that Labno’s testimony at the hearing is

more consistent with the recording from the interview, and as a result, credits his version

of events.


                                             14
    CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 15 of 17




       Winston correctly points to inconsistencies with Labno’s testimony, but they do

not change the Court’s determination that his testimony is more consistent with the

recording than Collier’s testimony. For example, while Labno testified that Collier was

erratic during the interview, he could give no examples of this erratic behavior, and

Special Agent Myer, who also testified about the interview, did not consider Collier’s

behavior to be erratic. (ECF No. 71 at 15–16 (citing Tr. at 108–09, 121–22, 140–41).)

       Winston alleges other inconsistencies in Labno’s testimony that are not

inconsistent based on the record before the Court. For example, Collier argues that Labno

testified that the door to the closet was wide open, which meant that the safe could have

been seen from any vantage point, but that Myer did not see the safe until he traded

places with Labno. But, as the R&R found, “[i]t is undisputed that the safe was partially

obscured by the door,” and both Myer and Labno testified that they were able to see the

safe behind the door only when standing in the far corner of the room. (R&R at 32.) This

is not inconsistent with Collier’s testimony that the safe was behind the closet door and

that the door was partially open when the officers were in the room.

       Although Collier’s testimony is credible in some respects, as the R&R noted, there

are some glaring inconsistencies between her testimony and the recordings from that

night. Because of these inconsistencies, the Court does not credit her version of events.

For example, Collier testified that Labno used his own flashlight to look around the

bedroom and used it to lift up Collier’s comforter to look at her bed and to look in the


                                             15
     CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 16 of 17




closet. (Tr. at 152–53.) In contrast, Labno testified that he did not have a flashlight and

had to borrow Myer’s flashlight. (Tr. at 123.) Labno’s testimony is supported by the

recording of Collier’s interview, which includes his request for Myer’s flashlight. This

conversation is reflected in the recording. (See Gov. Ex. 3 at 2:55–3:00.)

       Importantly, Collier testified that after Labno used the flashlight to raise her

comforter, she explained to him that the bed was an air mattress, that the apartment

complex had bed bugs, and that she did not trust her neighbors. (Tr. at 162.) No such

conversation is reflected on the recording.3 Further, Collier’s comments and tone during

the interview are not consistent with her testimony she was upset at Labno’s actions. To

the contrary, her demeanor in the recording appears conversational. After full

consideration of the record, the Court concludes that Agent Labno’s testimony is more

credible and does not find a Fourth Amendment violation. The Court thus overrules

Winston’s objections.4




3 The Government admits that some parts of the conversations the officers had with
Winston and Collier are not on the recordings, including a brief conversation Myer and
Labno had with Collier before entering the bedroom. (See ECF No. 73 at 7 n.1 (noting that
a continuous recording of the encounter does not exist).) There is no indication that any
part of the conversation is missing between Labno’s request of Myer for the flashlight
and his discovery of the safe. (See generally, Gov. Ex. 3 at 2:55–3:45 (recording from when
Labno asks to borrow the flashlight until Collier begins discussing the safe).)

4 Like the R&R, the Court does not reach the alternative argument by the Government
that Winston’s opening of the safe was an intervening act that removed the taint of any
possible Fourth Amendment violation.
                                             16
    CASE 0:19-cr-00272-NEB-TNL Document 77 Filed 06/26/20 Page 17 of 17




      The parties do not object to any other aspect of the R&R. The Court determines

whether the recommendations are clearly erroneous or contrary to law when no objection

has been made. See Fed. R. Crim. P. 59; Grinder, 73 F.3d at 795. Having reviewed those

portions of the R&R to which the parties have not objected, the Court finds no clear error.

                                     CONCLUSION

      Based on all the files, records, and proceedings herein, the Court OVERRULES the

defendants’ objections (ECF Nos. 70, 71), and ACCEPTS the R&R (ECF No. 68).

Accordingly, IT IS HEREBY ORDERED THAT:

      1.     Defendant Winston’s Motion to Suppress Evidence Obtained as a Result of

             Search and Seizure (ECF No. 33) is DENIED;

      2.     Defendant Winston’s Motion to Suppress Statements, Admissions, and

             Answers (ECF No. 34) is DENIED; and

      3.     Defendant Cigolo’s Motion to Suppress Defendant’s Statements (ECF

             No. 42) is DENIED.

Dated: June 26, 2020                     BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                            17
